720 N.W.2d 300 (2006)
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, Plaintiff/Counter-Defendant-Appellee,
v.
William KOCH and Terri Koch, Defendants/Counter-Plaintiffs-Appellants, and
William Koch and Terri Koch, Third Party-Plaintiffs-Appellants,
v.
James Marsh and Michael A. Caputo, Third Party-Defendants-Appellees.
Docket No. 129324. COA No. 252659.
Supreme Court of Michigan.
August 29, 2006.
*301 On order of the Court, the motion for reconsideration of this Court's order of June 21, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER and MARILYN J. KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.